Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 4, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the second degree and manslaughter in the first degree, and sentencing him to an aggregate term of 12 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination. Since we are ordering a new sentencing proceeding, we find it unnecessary to address defendant’s other arguments.
Concur — Gonzalez, EJ., Friedman, Moskowitz, Freedman and Kapnick, JJ.